Citation Nr: 9906386	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-10 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly compensation based on 
housebound status, from April 6, 1992, through April 30, 
1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty for over 17 years, and 
retired from active service in July 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1996 by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In the statement of the case promulgated by the RO in January 
1997, the issue was characterized as whether the rating 
decision, wherein special monthly compensation based on 
housebound status was denied, was clearly and unmistakably 
erroneous.  The characterization of this case in such a 
manner by the RO, in the absence of an allegation by on or 
behalf of the veteran that any decision was clearly and 
unmistakably erroneous, may raise due process concerns; 
however, in view of the favorable decision set forth below, 
the Board finds that the veteran is not prejudiced by the 
Board's rendering of a decision with regard to his claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  From April 6, 1992, through April 30, 1992, the veteran 
had a single service-connected disability rated as 100 
percent disabling, and additional service-connected 
disability or disabilities independently ratable as 60 
percent disabling, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems.



CONCLUSION OF LAW

The criteria for the award of special monthly compensation 
based on housebound status, from April 6, 1992, through April 
30, 1992, are satisfied.  38 U.S.C.A. § 1114 (West 1991); 
38 C.F.R. § 3.350(i) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been sought by VA 
or associated with his claims folder, are available.  The 
Board accordingly finds that all relevant facts have been 
properly developed, and that the duty to assist him has been 
satisfied.

The veteran, essentially, has alleged that he should be 
awarded special monthly compensation, based on housebound 
status, for the period from April 6, 1992, through April 30, 
1992.  After a review of the evidence, the Board finds that 
his contentions are supported by the record, and that the 
award of such benefits is appropriate.

Under the applicable regulatory provisions, set forth at 
38 C.F.R. § 3.350(i) (1998), special monthly compensation 
based on housebound status, as provided in 38 U.S.C.A. 
§ 1114(s) (West 1991), will be assigned "where the veteran 
has a single service-connected disability rated as 100 
percent and...[h]as additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems...."  



By means of a rating action dated in May 1995, a 100 percent 
rating for diabetes mellitus was assigned, pursuant to 
38 C.F.R. § 4.29, for the period from April 6, 1992, through 
April 30, 1992.  During that period, a 40 percent rating was 
in effect for residuals, cerebrovascular accident with 
weakness, left lower extremity; 20 percent ratings were in 
effect for low back syndrome and residuals of slurred speech; 
and 10 percent ratings were in effect for residuals of a left 
thigh gunshot wound, hypertension, left arm weakness 
secondary to cerebrovascular accident, and glaucoma.  If the 
ratings for these various disabilities, exclusive of diabetes 
mellitus, were to be considered on a combined basis, in 
accordance with the procedures set forth at 38 C.F.R. § 4.25, 
a rating of 80 percent would be found to be appropriate.  The 
provisions of 38 C.F.R. § 3.350(i), regarding the assignment 
of special monthly compensation for housebound purposes, are 
accordingly deemed to have been satisfied; that is, the 
veteran was in receipt, during the period in question, of a 
single 100 percent rating (for diabetes mellitus), and an 
additional 60 percent combined rating for various 
disabilities unrelated to the disorder for which the 100 
percent rating had been granted.

In denying the veteran's claim, however, the RO cited a 
precedential opinion rendered by VA's General Counsel in 
February 1994 which the RO found constituted a liberalizing 
administrative action with regard to special monthly 
compensation, in that it was held therein that a temporary 
total rating, such as that assigned under 38 C.F.R. §§ 4.29 
or 4.30, satisfied the requirement for a 100 percent rating 
under 38 U.S.C.A. § 1114.  The RO noted, with regard to the 
issue at hand, that the veteran's claim pertained to 
entitlement to benefits prior to February 1994, and held that 
the provisions of 38 C.F.R. § 3.114, which delineate the 
procedures by which effective dates for compensation are 
granted pursuant to a liberalizing issue, precluded 
assignment of the benefits sought by the veteran prior to the 
effective date of the administrative issue, which was 
February 1994.  The Board, however, finds that the February 
1994 General Counsel opinion is not a 

liberalizing issue, but rather, not unlike a judicial 
decision, simply provides interpretive guidance as to an 
existing regulation.

The provisions of 38 C.F.R. § 3.350(i) that were in effect as 
of April 1992 were identical to those referenced above; see 
38 C.F.R. § 3.350(i) (1992).  It therefore follows that the 
February 1994 General Counsel opinion, instead of creating a 
bar to the veteran's claim by establishing an effective date 
preclusion, provides additional evidence in support of his 
claim by confirming that the 38 C.F.R. § 4.29 benefits he was 
in receipt of during the period in question satisfy the 
requirement that a 100 percent rating be in effect in order 
to obtain compensation under 38 C.F.R. § 3.350(i).  

In view of the foregoing, therefore, the Board finds that the 
evidence favors the veteran's claim, and that assignment of 
special monthly compensation based on housebound status, for 
the period from April 6, 1992, through April 30, 1992, is 
appropriate. 


ORDER

Special monthly compensation based on housebound status, from 
April 6, 1992, through April 30, 1992, is granted, subject to 
the laws and regulations governing the disbursement of 
monetary benefits.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

- 4 -


- 4 -


